Title: To Alexander Hamilton from Nathaniel Appleton, 13 March 1791
From: Appleton, Nathaniel
To: Hamilton, Alexander


Boston, March 13, 1791. “… Mr. Higginson presented me with a letter from you of 27 Feby. Agreably thereto I shall recei⟨ve of⟩ him whatever he inclines to pay me to the extent of thirty thousand Dolls.… I am in hopes to be ready to pay Interest on the 1st April but it will require our utmost exertions to accomplish it, for on the last of Feby they crowded upon me very large sums to Loan & transfer, & the payment of the Pensioners immediately commenced.”
